Exhibit 10.1

 

EMPLOYMENT AGREEMENT AMENDMENT

 

THIS AMENDMENT is entered into as of the date set forth below between HARRAH’S
ENTERTAINMENT, INC., with offices at One Harrah’s Court, Las Vegas, Nevada
(hereinafter referred to as the “Company”), and GARY W. LOVEMAN (hereinafter
referred to as “Executive”).

 

WHEREAS, an Employment Agreement (“Agreement”) was entered into on September 4,
2002, between the Company and Executive effective until January 1, 2008.

 

WHEREAS, the Executive and Company jointly desire to clarify the Agreement
regarding Executive’s use of the Company’s and its subsidiaries’ facilities
while Executive is performing his normal duties in Las Vegas, Nevada.

 

THEREFORE, the Executive and Company agree as follows:

 

1.             The Company will make available appropriate accommodations for
the exclusive use of Executive at one of the Company’s properties in Las Vegas,
Nevada, while Executive is in Las Vegas performing his normal duties.

 

2.             The parties recognize that the cost associated with providing
Executive such accommodations may, under the governing tax laws, be deemed to be
additional income to Executive.  The Company agrees that should it be determined
that the cost associated with providing Executive such accommodations amounts to
additional income to Executive, the Company will (1) reimburse Executive for any
additional tax Executive is required to pay; and (2) pay any additional taxes
and costs incurred by Executive associated with such tax reimbursements.

 

IN WITNESS WHEREOF, the parties hereto have knowingly and voluntarily executed
the Agreement as of the day and year written below.

 

 

HARRAH’S ENTERTAINMENT, INC.

 

 

 

 

 

By

/s/ STEPHEN H. BRAMMELL

 

 

 

Stephen H. Brammell

 

 

Senior VP, General Counsel and

 

 

Secretary

 

Date:

October 31, 2005

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ GARY W. LOVEMAN

 

 

Gary W. Loveman

 

Date:  October 31, 2005

 

--------------------------------------------------------------------------------